Citation Nr: 1137720	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  06-25 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for residuals of a low back injury.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected residuals of a left knee injury with degenerative changes.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to February 1969 and June 1970 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing at the RO in June 2009 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Because the record reasonably raises the question of TDIU entitlement that issue is further addressed in the REMAND portion of this document.

The issue of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's low back disability generally manifested with forward flexion of the thoracolumbar spine of 70 degrees and a combined range of motion of the thoracolumbar spine of not less than 170 degrees.

2.  At no point during the rating period on appeal did the Veteran's low back disability manifest with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for residuals of a low back injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record shows that through VCAA letters dated January 2005, March 2006, and May 2008 the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in April 2005 and October 2010 to address the level of disability of the Veteran's spine.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes.   


Increased Rating for a Low Back Disability

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The residuals of the Veteran's low back injury have been rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  Diagnostic Code 5242 refers to  Diagnostic Code 5003 for degenerative arthritis; however, Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.  

Diagnostic Code 5242 also refers to the general rating formula for diseases and injuries of the spine.  The general rating formula for diseases and injuries of the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of the spine, ratings related to the thoracolumbar spine are assigned as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in April 2005.  The Veteran reported moderate to severe intermittent pain two to three times per month lasting from a few hours to a few days.  He reported no additional limitation of motion during a flare-up or during repetitive motion.  Physical examination revealed range of motion findings of flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  The examiner noted pain at flexion to 70 degrees.  All other range of motion findings were within normal limits without any pain, fatigue, or stiffness.  The examiner found no additional limitation by pain, fatigue, weakness, or lack of endurance with repetitive movements or flare-up.  He noted no muscle spasm, postural abnormalities, ankylosis, or abnormality of the musculature.  

In an October 2010 VA examination, the Veteran reported chronic mild low back pain that is worse with prolonged sitting or strenuous activity.  Physical examination of the spine noted no abnormal spinal curvatures or ankylosis.  The examiner found no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Active range of motion of the thoracolumbar spine was noted as flexion to 70 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, right lateral flexion to 25 degrees, and bilateral lateral rotation to 20 degrees with no objective evidence of pain during range of motion testing.  The examiner noted that the Veteran's lumbar range of motion actually improved upon repetition with his initial flexion to 45 degrees, his second flexion to 70 degrees, and his third flexion to 90 degrees.  

After a review of all the evidence in this case, lay and medical, the Board finds that the weight of the evidence does not show forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, or x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations. 

The Veteran's low back disability involves only one major joint or minor joint group.  As the residuals of his low back injury did not manifest with x-ray evidence of degenerative arthritis with involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations, the Veteran is not entitled to a 20 percent disability rating under Diagnostic Code 5003.

During the April 2005 VA examination, the Veteran's thoracolumbar spine range of motion findings showed flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  The examiner noted pain at flexion to 70 degrees.  During the October 2010 VA examination the Veteran's thoracolumbar spine range of motion findings showed forward flexion to 70 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, right lateral flexion to 25 degrees, and bilateral lateral rotation to 20 degrees with no objective evidence of pain during range of motion testing.  The record contains no additional range of motion findings.

The Board acknowledges that the VA examiner in October 2010 noted forward flexion to 45 degrees upon the first repetition of range of motion testing.  This finding however appears to be an anomaly, as the Veteran's prior range of motion findings show flexion to 70 degrees and the Veteran was able to perform forward flexion to 70 degrees immediately afterwards with no objective evidence of pain.  The examiner specifically noted that the Veteran's range of motion improved significantly upon the second and third repetition.  Additionally, when providing his final range of motion findings, the examiner noted that the Veteran's range of motion showed forward flexion to 70 degrees.  Based on these findings, the Board notes that the Veteran's forward flexion was limited to 70 degrees and his combined range of motion was a minimum of 170 degrees, which does not warrant an increased disability rating.  

The Board notes that the April 2005 and October 2010 VA examinations specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion of the thoracolumbar spine was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  The April 2005 examiner specifically noted that although the Veteran performed forward flexion to 90 degrees, he was limited by pain to 70 degrees.  All other range of motion findings were within normal limits without any pain, fatigue, or stiffness.  Additionally, the October 2010 examiner noted no objective evidence of pain during range of motion testing and improvement of range of motion with repetition.  Even considering the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating.  Therefore, applying the DeLuca criteria does not lead to a higher rating.

Finally, the record does not contain any evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Both the lay and medical evidence is silent regarding any incapacitating episodes.  As such, the Veteran is not entitled to receive a higher disability rating under any remaining criteria related to the thoracolumbar spine.  

The Board finds that a preponderance of the evidence is against the claim for an increased disability greater than 10 percent for the Veteran's residuals of a low back injury.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  The primary symptoms of the Veteran's low back disability are pain and limitation of motion, which are included in the schedular rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Entitlement to an increased disability rating in excess of 10 percent for residuals of a low back injury is denied.


REMAND

The Veteran was afforded a VA examination in October 2010.  The examiner performed a thorough examination, but then opined that he was unable to relate the Veteran's right knee osteoarthritis to service or to the Veteran's left knee osteoarthritis.  He noted that review of medical literature does not reveal any studies that would show a causal connection.  He found that there is no way of knowing the effect of the Veteran's service or service-connected left knee disability on his right knee disability.  

Once the Secretary determines that an examination or opinion is required to decide a claim, VA is required to ensure that such an examination or opinion is adequate; if it is not "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).

The Court acknowledged that there may be instances in which the examiner may be unable to furnish a requested opinion, such as when there is a limit to even the most current medical knowledge, when no medical expert can assess the likelihood that a condition was due to an in-service event or disease because information that could only have been collected in service is missing, or when "the valid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition."  Id.  However, at minimum, the examiner must explain what facts cannot be determined and why.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board finds the current opinion to be inadequate for rating purposes.  The examiner notes that he cannot provide an opinion without resorting to speculation; however, the examiner does not state whether any additional information would allow him to provide an opinion.  Additionally, the examiner provides his rationale in absolute terms, stating that there is no way of knowing.  The Board notes that an absolute causal relationship is not required to obtain service connection.  Rather, the examiner must determine whether it is at least as likely as not that the Veteran's right knee disability is causally related to his service or to his left knee disability.  The requested opinion does not require absolute knowledge, but only a greater than 50 percent likelihood that a relationship exists.  Therefore, the Board is remanding the issue for another VA examination to allow a different examiner the opportunity to provide the requested opinion.

Per Rice, supra, the issue of TDIU entitlement has been raised by the record.  The Veteran indicated at his VA examination in October 2010 that he had to quit his job because of his back and knee disabilities.  However, needed procedural and evidentiary development of the TDIU claim has not to date been undertaken and remand is required to accomplish the necessary actions.
Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a new VA examination with a different examiner to ascertain the nature and etiology of any current right knee disability.  The relevant documents in the claims file should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly note any current disability and respond to the following:  

a.)  For any current right knee disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's right knee disability is causally or etiologically related to service.  

b.)  For any current right knee disability, the examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's right knee disability is causally or etiologically related to either of his service connected disabilities (his left knee or low back disabilities).  The examiner should specifically address the Veteran's contentions that he overcompensated with the right knee as a result of his left knee disability.  The examiner should also specifically address the June 2009 opinion noting that the current right knee disability relates back to his previous injury.  

c.)  For any current right knee disability, the examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's right knee disability was aggravated by either of his service connected disabilities (left knee or low back disabilities).  If aggravation is found, the examiner should identify the baseline level of severity of the right knee disability, prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If any of the increase in severity of the right knee disability is due to the natural progression of the disease, the examiner should identify the degree of increase in severity due to natural progression.

The Board again notes that an absolute finding is not required.  The examiner need only express his opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's right knee disability is causally or etiologically related.  A complete rationale should be given for any opinion provided.  

If the examiner again notes that an opinion may not be provided without resorting to speculation, the examiner should provide a rationale for the inability to relate the diagnosis to service or the Veteran's service-connected disabilities and should indicate if any further information would assist the examiner in making the determination.  

2.  After completion of the above afford the Veteran a VA medical examination in order to assess his ability to obtain and maintain gainful employment solely on the basis of his service-connected disabilities.  The claims folder should be made available to the examiner in conjunction with the examination.  The VA examiner is asked to address the following question in detail, providing a rationale for the opinion furnished:  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, by themselves, preclude substantially gainful employment (more than marginal employment) consistent with the Veteran's educational and occupational background?  When offering this opinion, the examiner should not consider the Veteran's age, or the effects of any non-service connected disabilities.

The clinician is advised that the term as likely as not does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as against. More likely and as likely support the contended unemployability; less likely weighs against the claim. 

If the clinician is unable to answer any question presented without resort to speculation, he or she should so indicate and the reasons why. 

3..  After completion of the above and any other development the RO/AMC should deem necessary, the RO should review the expanded record and determine if the claim remaining on appeal may be granted on any basis.  Which respect to the issue of entitlement to TDIU, if it is denied, the Veteran should be informed that a substantive appeal will be required before the case can be returned to the Board.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


